               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
             Plaintiffs,           )
                                   )
v.                                 )            CIVIL ACTION NO.
                                   )            2:14-cv-00601-MHT-GMB
JEFFERSON DUNN, in his official )               Judge Myron H. Thompson
capacity as Commissioner of the    )
Alabama Department of Corrections, )
et al.,                            )
                                   )
             Defendants.           )

 JOINT REPORT REGARDING HOW TO PROCEED IN LIGHT OF THE
   COURT’S PHASE 2A SUPPLEMENTAL LIABILITY OPINION AND
    ORDER ON PERIODIC MENTAL-HEALTH EVALUATIONS OF
                PRISONERS IN SEGREGATION

      In accordance with the Court’s February 11, 2019 Phase 2A Supplemental

Liability Opinion and Order on Periodic Mental-Health Evaluation of Prisoners in

Segregation (Doc. 2332, the “Supplemental Liability Opinion”), the Parties hereby

submit this Joint Report:

      1.     In light of the Supplemental Liability Opinion, the Parties propose

resolving the mental-health evaluation of inmates in restrictive housing in two (2)

phases, as described below.

      2.     First, each Party will submit a brief on Tuesday, March 5, 2019,

identifying (a) any prior or existing relief that, if implemented, may remedy the
constitutional violations found in the Court’s Supplemental Liability Opinion, and

(b) any portion of the Parties’ remedial plans currently under consideration by the

Court that may, if ordered, remedy the constitutional violations found in the

Court’s Supplemental Liability Opinion.

      3.    Second, each Party will submit a brief addressing the need for (a) any

additional remedy, and (b) an additional evidentiary hearing, after the Court rules

on (i) Plaintiffs’ Emergency Motion for a Temporary Restraining Order or

Preliminary Injunction Regarding Placement of High-Risk Prisoners in

Segregation (Doc. 2276), (ii) the State’s Phase 2A Proposed Remedial Plan on

Segregation (Doc. 1533), and (iii) the Phase 2A Order Regarding Plan for

Assessing Suicide Prevention Measures (Doc. 2020).

      4.    The Court will need to set a deadline for the briefing contemplated by

paragraph 3 above once the Court has completely resolved (a) Plaintiffs’

Emergency Motion for a Temporary Restraining Order or Preliminary Injunction

Regarding Placement of High-Risk Prisoners in Segregation (Doc. 2276), (b) the

State’s Phase 2A Proposed Remedial Plan on Segregation (Doc. 1533), and (c) the

Phase 2A Order Regarding Plan for Assessing Suicide Prevention Measures (Doc.

2020).


 Dated:    February 18, 2019           Respectfully Submitted,

                                        /s/ Maria V. Morris
                                   Maria V. Morris
                                   One of the Attorneys for Plaintiffs
                                   Southern Poverty Law Center
                                   400 Washington Avenue
                                   Montgomery, AL 36104

Rhonda Brownstein (ASB-3193-O64R)
Maria V. Morris (ASB-2198-R64M)
Grace Graham (ASB-3040-A64G)
Jonathan Blocker (ASB-6818-G19I)
Caitlin J. Sandley (ASB-5317-S48R)
David Clay Washington (ASB-6599-Y42I)
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
rhonda.brownstein@splcenter.org
maria.morris@splcenter.org
grace.graham@splcenter.org
jonathan.blocker@splcenter.org
cj.sandley@splcenter.org
david.washington@splcenter.org

Lisa W. Borden (ASB-5673-D57L)
William G. Somerville, III (ASB-6185-E63W)
Andrew P. Walsh (ASB-3755-W77W)
Dennis Nabors
Patricia Clotfelter (ASB-0841-F43P)
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
awalsh@bakerdonelson.com
dnabors@bakerdonelson.com
pclotfelter@bakerdonelson.com
                                     /s/ Anil A. Mujumdar
                                    Anil A. Mujumdar (ASB-2004-L65M)
                                    One of the Attorneys for Plaintiffs
                                    Alabama Disabilities Advocacy Program
                                    2332 2nd Avenue North
                                    Birmingham, AL 35203

Gregory M. Zarzaur, Esq. (ASB-0759-E45Z)
Anil A. Mujumdar, Esq. (ASB-2004-L65M)
Diandra S. Debrosse, Esq. (ASB-2956-N76D)
Denise Wiginton, Esq. (ASB-5905-D27W)
ZARZAUR MUJUMDAR & DEBROSSE
2332 2nd Avenue North
Birmingham, AL 35203
Telephone: (205) 983-7985
Facsimile: (888) 505-0523
gregory@zarzaur.com
anil@zarzaur.com
fuli@zarzaur.com
denise@zarzaur.com

William Van Der Pol, Jr., Esq. (ASB-2112-114F)
Glenn N. Baxter, Esq. (ASB-3825-A41G)
Lonnie Williams, Esq.
Barbara A. Lawrence, Esq.
Andrea J. Mixson, Esq.
Ashley N. Austin, Esq. (ASB-1059-F69L)
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljur@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@aadap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu
                              /s/ William R. Lunsford
                              William R. Lunsford
                              One of the Attorneys for Defendants
                              Jefferson Dunn and Ruth Naglich

William R. Lunsford
Matthew Reeves
Melissa K. Marler
Stephen C. Rogers
Alyson L. Smith
Melissa C. Neri
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
mmarler@maynardcooper.com
srogers@maynardcooper.com
asmith@maynardcooper.com
mneri@maynardcooper.com

Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com

John G. Smith
David R. Boyd
BALCH & BINGHAM LLP
Post Office Box 78
Montgomery, AL 36101-0078
Telephone: (334) 834-6500
Facsimile: (866) 316-9461
jgsmith@balch.com
dboyd@balch.com

Steven C. Corhern
BALCH & BINGHAM LLP
Post Office Box 306
Birmingham, AL 35201-0306
Telephone: (205) 251-8100
Facsimile: (205) 488-5708
scorhern@balch.com

Joseph G. Stewart
Gary Willford, Jr.
ALABAMA DEPARTMENT OF CORRECTIONS
Legal Division
301 South Ripley Street
Montgomery, Alabama 36130
Telephone (334) 353-3884
Facsimile (334) 353-3891
joseph.stewart@doc.alabama.gov
gary.willford@doc.alabama.gov
                         CERTIFICATE OF SERVICE
I hereby certify that I have on this 18th day of February, 2019 electronically filed
the foregoing with the clerk of court by using the CM/ECF system, which will send
a notice of electronic filing to the following:

David R. Boyd, Esq.                       William R. Lunsford, Esq.
John G. Smith, Esq.                       Matthew Reeves, Esq.
Balch & Bingham LLP                       Melissa K. Marler, Esq.
Post Office Box 78                        Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                 Alyson L. Smith, Esq.
dboyd@balch.com                           Melissa C. Neri, Esq.
jgsmith@balch.com                         Maynard, Cooper & Gale, P.C.
                                          655 Gallatin Street, SW
Steven C. Corhern, Esq.                   Huntsville, AL 35801
Balch & Bingham LLP                       blunsford@maynardcooper.com
Post Office Box 306                       mreeves@maynardcooper.com
Birmingham, AL 35201-0306                 mmarler@maynardcooper.com
scorhern@balch.com                        srogers@maynardcooper.com
                                          asmith@maynardcooper.com
Joseph G. Stewart, Jr., Esq.              mneri@maynardcooper.com
Gary L. Willford, Jr., Esq.
Alabama Department                        Luther M. Dorr, Jr., Esq.
Of Corrections                            Maynard, Cooper & Gale, P.C.
Legal Division                            1901 6th Avenue North, Suite 2400
301 South Ripley Street                   Birmingham, AL 35203
Montgomery, AL 36104                      rdorr@maynardcooper.com
joseph.stewart@doc.alabama.gov
gary.willford@doc.alabama.gov             Deana Johnson, Esq.
                                          Brett T. Lane, Esq.
Philip Piggott, Esq.                      MHM Services, Inc.
Starnes Davis Florie LLP                  1447 Peachtree Street, N.E., Suite 500
100 Brook wood Place – 7th Floor          Atlanta, GA 30309
Birmingham, AL 35209                      djohnson@mhm-services.com
ppiggott@starneslaw.com                   btlane@mhm-services.com


                                             /s/ Maria V. Morris
                                             One of the Attorneys for Plaintiffs
